Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method of preparing an injectable placental tissue composition, said method comprising: a) decellularizing placental disk; b) dehydrating the placental disk; c) dehydrating one or more of amniotic membrane, chorionic membrane, and umbilical cord; d) combining the dehydrated placental disk with the dehydrated amniotic membrane, chorionic membrane, and umbilical cord; and e) milling the composition formed in step d) so as to form dehydrated particles.
The closet art found was Daniel et al ((US 2014/0017280 A1).  Daniel et al teach a method for treating or preventing inflammation in a joint of a subject, the method comprising injecting (thus preparing an injectable composition) a micronized composition comprising micronized amniotic membrane, micronized amnion, micronized chorion, micronized umbilical cord, micronized umbilical cord component, micronized placental disk, or any combination thereof (thus a method of preparing an injectable placental tissue composition, thus claim 33e is met), or any combination thereof into the joint (see claim 24). Daniel et al teach the pharmaceutical compositions described herein can be administered in a number of ways depending on whether local or systemic treatment is desired, and on the area to be treated. In one aspect, administration can be by injection, where the micronized composition is formulated into a liquid, gel, putty, paste, or sponge [0076]. Daniel et al teach once the placental components (e.g., amnion membrane or amnion, intermediate tissue layer, chorion, Wharton's jelly, placental disk) have been isolated, decontaminated and dehydrated (thus claim 33 b and c are met), the 
Daniel et al do not teach decellularizing placental disk in claim 33a, or combining the dehydrated placental disk with the claimed dehydrated amniotic membrane, chorionic membrane, and umbilical cord in claim 33d.


EXAMINER’S COMMENT

IN THE CLAIMS:

             Claims 33-43 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655